LETTS, Judge.
The State concedes that the costs assessed against the defendant, must be stricken. See Mays v. State, 519 So.2d 618 (Fla.1988).
We therefore strike them and remand this cause for the entry of an amended appropriate Judgment and Sentence. On remand, cost may be assessed in accordance with the principles enunciated in Mays.
In all other respects, this cause is affirmed. As a postscript, we note that the only point on appeal, in but nine lines of argument, was that the imposition of these costs constituted reversible error. The State’s answer brief, in as few as four lines, conceded the error. It is a pity that this mistake could not have been remedied other than by resort to the tedious process of a plenary appeal.
AFFIRMED IN PART, REVERSED IN PART.
ANSTEAD and WALDEN, JJ., concur.